Cross-appeals from an order granting in part and otherwise denying the motion of the plaintiff for an inspection of the minutes of a grand jury. Order modified by striking out the provision for the inspection of the testimony of Charles M. Miller, deceased, and by providing that the motion for inspection of the grand jury minute's be denied in its entirety. As so modified, the order is affirmed, with ten dollars costs and *795disbursements to appellant and respondent County Trust Company. The granting of a motion to place the minutes of the grand jury at the disposal of a litigant in a civil action does not rest within discretion. The court has no jurisdiction to grant such an application. (Mann v. Delaware, L. & W. R. R. Co., 99 Misc. 358; affd., without opinion, 177 App. Div. 952. See, also, Lems v. Roux Trucking Corporation, 222 id. 204.) Hagarty, Carswell, and Johnston, JJ., concur; Lazansky, P. J., and Davis, J., concur in result.